 

 

Case 1:20-cv-12068-GAO Document1 Filed 11/19/20 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE FIRST CIRCUIT
EASTERN MASSACHUSETTS DIVISION

 

MAHINDOKHT SAMANDAR,

Plaintiff Civil Action No.

V.
MICHAEL R. POMPEO,

SECRETARY OF STATE OF
THE UNITED STATES OF AMERICA

Defendant

ee :
ee

 

COMPLAINT FOR A WRIT OF MANDAMUS
To the Honorable Judge of Said Court:
INTRODUCTION:

This action is brought by the Plaintiff, Mahindokht Samandar to compel the Defendant to
reverse its denial decision and favorably adjudicate her petition for an immigrant visa for her
son, Morteza Beheshti (hereinafter referred to as the “Beneficiary”). Her son’s immigrant visa
application was unlawfully denied by the U.S. Embassy in Abu Dhabi (UAE). The Plaintiff had

started the visa process in 2006, and have since been waiting for the adjudication of her son’s

1

 

 
 

 

Case 1:20-cv-12068-GAO Document1 Filed 11/19/20 Page 2 of 8

immigrant visa. The Defendant has no legal basis for its decision.

PARTIES:

1. The Plaintiff, MAHINDOKHT SAMANDAR, is a United States citizen. She

resides with her family in Ashland, Massachusetts.

NM

The Defendant, MICHAEL RICHARD POMPEO, is the Secretary of State for
the United States of America, the head of the U.S. State Department, a
department within the U. S. the Executive branch, which is charged by law with
the obligation of processing and adjudicating immigrant visas for the qualified

applicants.

JURISDICTION:

3. This is a civil action brought pursuant to 28 USC §§ 1331 and 1361 to redress the
deprivation of rights, privileges and immunities secured to the Plaintiff, by which
jurisdiction is conferred, to compel Defendant and those working under him to
perform duties they owe to the Plaintiff.

4. Jurisdiction is also conferred by 5 USC § 704. Plaintiff is aggrieved by adverse or
failure of agency action in this case, as the Administrative Procedures Act

requires in order to confer jurisdiction on the District Courts. 5 USC § 702 et seq.

5, The aid of the Court is invoked under 28 USC §8§ 2201 and 2202, authorizing a

 

 

 
 

 

Case 1:20-cv-12068-GAO Document1 Filed 11/19/20 Page 3 of 8

declaratory judgment,

6. Costs and attorneys’ fees will be sought pursuant to the Equal Access to Justice
Act, 5 USC sec. 504, and 28 USC 2412(d), et seq.

VENUE:

7. Venue is proper in Boston, Massachusetts, since Defendant’s department has an

office there.

REMEDY SOUGHT:

8. Plaintiff seeks to have the Court compel the Defendant to correctly adjudicate her
son’s immigrant visa, which he fully qualifies for.
9, Plaintiff also seeks Statutory penalties, as well as actual, incidental, and

consequential damages.

CAUSE OF ACTION:
10. On May 19, 2006, Plaintiff filed the Form [-130, Petition for Alien Relative, in
order to bring her son, the Beneficiary, to the United States. At the time, the
Beneficiary was 36 years old.
11. In 1976, the Beneficiary had come to U.S. as a student where he studied for two
years and left U.S, in 1978,

12. Beneficiary had also traveled to U.S. for visit as recently as in 1995.

 

 

 
 

 

Case 1:20-cv-12068-GAO Document1 Filed 11/19/20 Page 4 of 8

13. On August 2, 2007, the Plaintiff’s Petition was approved as a “Married Son of a
U.S. Citizen” pursuant to Immigration and Naturalization Act (“INA”) 201(a)(3)
by U.S. Citizenship and Immigration Services (“USCIS”). A copy of the approval
is hereby enclosed and marked as Exhibit A.

14. The Beneficiary has been residing in Dubai, UAE since 2003, where he owns an
auto parts company.

15. The Beneficiary is married and has two children.

16. On June 20, 2019, Plaintiff received a letter from the Defendant’s National Visa
Center (“NVC”), apprising her and the Beneficiary that

The National Visa Center (NVC) completed its processing
of your immigrant visa application and forwarded it to the
U.S. Embassy/Consulate General, where an immigrant visa
interview has been scheduled. Appointment information is

located at the bottom of this email.

See copy of the letter, enclosed and marked as Exhibit B.

17. On July 14, 2019, Beneficiary and his family (his wife and two young children)
attended an interview at the Defendant’s U.S. embassy at Abu Dhabi, UAE.

18. At the interview, the Foreign Service Officer (“FSO”) thoroughly questioned and
vetted the Beneficiary and his family to her satisfaction.

19. At the time, he was also asked whether he had done military service when he was

in Iran. He replied “yes” and then explained that in Iran military service for men

 

 

 
 

uw

 

Case 1:20-cv-12068-GAO Document1 Filed 11/19/20 Page 5 of 8

20.

21.

22.

23h

24,

at age 18 or after college was mandatory and compulsory.

The Beneficiary was then asked when and where he did his compulsory military
service. He replied that he did his military service when he was 18 years old in
1987 where he was involuntarily placed at the Iran’s Revolutionary Guards
(hereinafter referred to as “IRGC”).”

The Foreign Service Officer informed the Beneficiary that he would receive a
notification on his visa soon.

On Nov. 27, 2019, the U.S. embassy in Abu Dhabi informed the Beneficiary that
his F31 visa for which he and his mother had been waiting for 12 was denied.

The Beneficiary’s visa application was denied at the Abu Dhabi because he was
told that he was ineligible under a section of the Immigration and Nationality
Act: Section 212(a)(3)(B). A copy of this letter is hereby enclosed and marked as
Exhibit C.

However, this Section of the law does not apply to the Beneficiary. The law is
quite clear and it reads that a person is inadmissible [who] has received military-
type training (as defined in section 2339D(c)(1) of title 18) from or on behalf of
any organization that, at the time the training was received, was a terrorist
organization (as defined in clause (vi)). (INA 212(a)(3)(B)()(VIID. Emphasis

added. A copy of the Statute is enclosed and marked as Exhibit D.

 

 

 
 

Case 1:20-cv-12068-GAO Document1 Filed 11/19/20 Page 6 of 8

2a.

26.

243

28.

29:

Mr. Beheshti (the Beneficiary) had stated that when he was 18 years old (1987),
he did his military service (involuntarily) with the IRGC, which at the time was
not designated as a terrorist organization. The United States designated IRCG as
a terrorist organization on 4/15/2019, some 24 years after he had finished his
compulsory military service. U.S. Dept. of Homeland Security issued a Bulletin
stating as follows:

The United States designated Iran’s Islamic Revolutionary

Guard Corps (IRGC) a Foreign Terrorist Organization on

April 15, 2019 for its direct involvement in terrorist

plotting.
A copy of the U.S. Dept. of Homeland Security’s Bulletin is enclosed and
marked as Exhibit E.’ It is noteworthy that it was the Defendant himself who
authored this designation on ot 15, 2019. See Notice in Federal Register, a
copy of which is enclosed and marked as Exhibit F.
Therefore, the Plaintiff’s son is not inadmissible.
Moreover, he does not even reside in [ran and he has been in business in UAE
since 2003.
The embassy incorrectly denied his application since undoubtedly he not a threat

nor is there any indication that he has any potential to be a threat.

Besides, he has been traveling to U.S. periodically since 1976, and never had any

‘ hups://www.dhs.gov/ntas/advisory/national-terrorism-advisory-system-bulletin-january-4-2020#;~:text=The
%20United%20States%20designated%20Iran's, direct%20involvement%20in%20terrorist%20plotting.

6

 

 

 
 

30.

al.

32.

33.

35,

36.

 

Case 1:20-cv-12068-GAO Document1 Filed 11/19/20 Page 7 of 8

issues.

On Sept. 14, 2020, Plaintiff’s attorney sent the U.S. Consulate in Abu Dhabi an
email, requesting an explanation of their denial, and arguing that the Beneficiary
qualifies under the law. A copy of this letter is hereby enclosed and marked as
Exhibit G.

The U.S. Consulate responded with an email, which reiterating the same
reasoning as it had before. A copy of this Email is hereby enclosed and marked as

Exhibit H.

Counsel for Plaintiff has exhausted his client’s administrative remedies, and he
has not received a legally satisfactory response from the Defendant.
There is no legal reason for disqualifying the Plaintiff's son from obtaining an

immigrant visa.

The Plaintiff asserts that the Defendant has no legal basis for denying the

Beneficiary’s application for doing a compulsory military service when he was
young.

The Plaintiff has no administrative remedies. There are no administrative
remedies provided in this matter,

Mandamus is appropriate because there is no other remedy at law. The Plaintiff
seeks to compel the Defendant to review his decision and reach a correct

conclusion under the law.

 

 

 
 

 

Case 1:20-cv-12068-GAO Document1 Filed 11/19/20 Page 8 of 8

PRAYER:

Wherefore, the Plaintiff prays that the Honorable Court compel the Defendant and the
Department of State in general to review its decision denying the Beneficiary’s application for an
Immigrant Visa. The Petitioner or her son have done nothing wrong to be denied an immigrant
visa for her son. Under the law, her son is not inadmissible by any stretch of imagination. The
Defendant had a duty to timely and favorably adjudicate the underlying matter, and the Court
shal] order the Defendant to prompty process the Beneficiary’s case, and grant Statutory
penalties, as well as actual, incidental, and consequential damages, and grant attorneys’ fees and
costs of court. The Plaintiff further prays that if the Court’s decision is adverse to her, that the

decision include legal justification.

Dated: Nov. 20, 2020

  
  

Respectfully
Attorney fo

Befjamin B. Tariri, Esq.

Tariri Law Offices, B.C.

BBO # 652042

15 Court Square

Boston, MA 02108

Tel: (617) 574-9080

Fax: (617) 574-9070

Email: Legal@youandlaw.com

 

 

 
